Name: Commission Regulation (EC) No 2865/94 of 25 November 1994 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: prices;  means of agricultural production;  animal product;  Europe;  trade policy;  agricultural activity
 Date Published: nan

 26. 11 . 94 Official Journal of the European Communities No L 303/25 COMMISSION REGULATION (EC) No 2865/94 of 25 November 1994 adopting exceptional support measures for the market in pigmeat in Belgium appropriate for such efforts to be shared by the Commu ­ nity and the Member State concerned ; Whereas provision should be made for the Belgian autho ­ rities to adopt all necessary control and surveillance measures and to inform the Commission accordingly ; Whereas the restrictions on the free movement of live pigs have been operative for several weeks now in the zones in question, provoking a substantial increase in the weight of the animals and consequendy leading to an intolerable situation where the welfare of the animals is concerned ; whereas retroactive application of this Regula ­ tion from 14 November 1994 as regards the purchase of fattened pigs and from 25 October 1994 for the purchase of piglets, is therefore justified ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 and the second paragraph of Article 22 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Belgium, protection and surveillance zones have been established by the Belgian authorities pursuant to Article 9 of Council Directive 80/21 7/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by Decision 93/384/EEC (4) ; whereas, conse ­ quently, in these zones the trade in live pigs, fresh pigmeat and pigmeat products which have not been subjected to heat treatment is temporarily prohibited ; Whereas restrictions on the free movement of goods resulting from the application of veterinary measures are likely to bring about a serious distrubance of the pigmeat market in Belgium ; whereas exceptional market support measures, to apply for no longer than is strictly necessary, must accordingly be adopted with respect solely to live animals from the affected areas ; Whereas, with the aim of preventing a further spread of the disease, the pigs produced in the said zones should be separated from normal trade in products intended for human consumption and processed into products intended for uses other than human consumption, while giving the Belgian authorities the opportunity to organize buying-in according to the needs resulting from the vete ­ rinary and sanitary situation in the affected zones ; Whereas a buying-in price should be fixed at which piglets and live pigs in the protection and surveillance zones are to be taken over by the intervention agency ; whereas the locations where the animals can be killed should be specified ; Whereas in view of the extent of the disease and, in parti ­ cular, of its duration, and consequently of the magnitude of the efforts needed to support the market, in would be Article 1 1 . From 25 Ocotber 1994 the Belgian intervention agency shall, according to the needs resulting from the veterinaty and sanitary situation, buy piglets falling under CN code 0103 91 10 weighing 8 kilograms or more on average per batch. 2. From 14 November 1994 the Belgian intervention agency shall, according to the needs resulting from the veterinary and sanitary situation, buy live fattened pigs falling under CN code 0103 9219 weighing 110 kilo ­ grems or more on average per batch. 3. The purchase of the first 35 000 live fattened pigs and first 38 500 piglets shall be financed from the Community budget. 4. Belgium is hereby authorized to purchase, in addi ­ tion, at its own expense and on the terms laid down in this Regulation, a further 1 5 000 live fattened pigs and 1 6 500 piglets. Article 2 Only live fattened pigs and piglets raised in the zones listed in the annex to this Regulation can be bought in, provided that the veterinary provisions laid down by the Belgian authorities apply in the areas on the day the animals are bought in . (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 47, 21 . 2. 1980, p. 11 . (4) OJ No L 166, 8 . 7. 1993, p. 34. No L 303/26 26. 11 . 94Official Journal of the European Communities  ECU 25 per head for piglets weighing 23 kilograms or more on average per batch, but less than 25 kilograms,  ECU 29 per head for piglets weighing 25 kilograms or more on average per batch, but less than 26 kilograms,  ECU 31 per head for piglets weighing 26 kilograms or more on average per batch. Article 5 The competent Belgian authorities shall adopt all measures necessary to ensure compliance with the provi ­ sions of this Regulation and in particular with Article 2 hereof. They shall inform the Commission accordingly as soon as possible. Article 6 The competent Belgian authorities shall send the Commission each Wednesday the following information concerning the previous week :  the number and total weight of the pigs bought in,  the number and total weight of piglets bought in. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 14 November 1994. However, Article 1 (1 ) shall apply from 25 October 1994. Article 3 On the day they are bought in, the animals shall be weighed and killed, either on the farm, at collection centres, or at a rendering plant, in such a way as to prevent the disease from spreading. In exceptional cases and if the veterinary situation requires it, the fattened pigs may be killed in an abattoir, once the Commission has been advised. They shall be transported without delay to a rendering plant and processed into products falling with CN codes 1501 00 11 , 1506 00 00 and 2301 10 00. These operations shall be carried out under the perma ­ nent supervision of the competent Belgian authorities. Article 4 1 . The farm-gate buying-in price of live fattened pigs weighing 110 kilograms or more on average per batch shall be ECU 106 per 100 kilograms slaughtered weight. Where the average weight per batch is less than 110 kilo ­ grams but more than 102 kilograms, the buying-in price shall be ECU 90/100 kg. In both cases, a coefficient of 0,83 is applied on the buying-in price. 2. The farm-gate buying-in price for piglets shall be :  ECU 19 per head for piglets weighing 8 kilograms or more on average per batch, but less than 23 kilograms, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1994. For the Commission Rene STEICHEN Member of the Commission 26. 11 . 94 Official Journal of the European Communities No L 303/27 ANNEX (a) The part of the territory of the municipality of Ghent located west of the boundary formed by the N 43, B 402, R 4 and Evergemse steenweg. (b) The part of the territory of the municipality of Lovendegem located west of the R 4. (c) The part of the territory of the municipality of Evergem located west of the boundary formed by the roads Achterstege, Kapellestraat, Reibroekstraat, GoeiÃ ¯ngen, Kerselaarstraat, Volpenswege, Kerkstraat, Hooiwege, Zwaantje and Singel. (d) The part of the territory of the municipality of Eeklo located south of the boundary formed by the N 9, Koning Albertstraat, N 499, Nijverheidskaai and Nieuwendorpe. (e) The part of the territory of the municipality of Maldegem located south of the boundary formed by the Vulderstraat, Appelboom, Onderdijke and Urselweg. (f) The part of the territory of the municipality of Knesselare located east of the boundary formed by the Drongengoedweg, Westvoordestraat, N 461 and N 44. (g) The part of the territory of the municipality of Aalter located south of the boundary formed by the Buntelarestraat, Vaartlaan, Blekkervijverstraat, Wingenestraat and north of Hooggoed. (h) The part of the territory of the municipality of Ruiselede located east of the boundary formed by the Zandberg, Kruiskerkestraat, Wantestraat, Buisstraat, Ommegangstraat, Poekestraat and Reigerstraat. (i) The part of the territory of the municipality of Deinze located north of the boundary formed by the N 35, Tweebruggenlaan, N 14 and N 43 . (j) The part of the territory of the municipality of Sint-Martens-Latem located north of N 43. (k) The territory of the municipalities of Zomergem, Nevele and Waarschoot.